DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 1/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fan 2013/0100619.
Regarding claim 1, Fan discloses a universal bracket (Figs 1-8) comprising: a first wall (30a including 40 Fig 6) configured to be fixed to a first circuit card (300) and a second circuit card (400), wherein the first circuit card and the second circuit card include any of at least two different standardized types of circuit cards (as depicted Fig 6); a second wall opposite the first wall (16 Fig 5); and a third wall (15) extending between the first wall and the second wall (Fig 5) and being configured to be fixed to a riser card (22 Fig 2) having a first connector (21) for receiving a first mating connector of the first circuit card (302 Fig 4) and a second connector (other one of portion 20) for receiving a second mating connector of the second circuit card (402 Fig 6).
Regarding claim 2, Fan discloses the universal bracket of claim 1, wherein the at least two different standardized types of circuit cards includes six standardized circuit cards and the first and second circuit cards are selected from a group including a half-length low-profile PCIe card, a three-quarter-length low-profile PCIe card, a full-length low-profile PCIe card, a half-length standard-profile PCIe card, a three-quarter-length standard-profile PCIe card, or a full-length standard-profile PCIe card (see par 004).
Regarding claim 3, Fan discloses the universal bracket of Claim 1, wherein at least one of the first circuit card and the second circuit card includes a full-length PCIe card and the full-length PCIe card engages the second wall (see Fig 6).
Regarding claim 4, Fan discloses the universal bracket of Claim 3, wherein the second wall includes a channel (161 Fig 2) and an edge of the full-length PCIe card is disposed in the channel (Fig 5).
claim 5, Fan discloses universal bracket of Claim 1, further comprising a support (13 Fig 2) including a panel (11) that extends between the first wall and the second wall (Fig 5).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the claims include the specific limitations provided:
Claim 6. The universal bracket of claim 5, further comprising an internal wall extending from the support toward the third wall, the internal wall being disposed between the first wall and the second wall, wherein: a distal edge of a panel of the internal wall includes a notch; at least one of the first circuit card and the second circuit card includes a standard-profile PCIe card; and the standard-profile PCIe card engages a surface of the notch.
Claim 7. The universal bracket of claim 5, further comprising a fourth wall extending between the third wall and the support, the fourth wall being disposed between the first wall and the second wall.

Claim 10. The universal bracket of Claim 5, further comprising: an internal wall extending from the support toward the third wall, the internal wall being disposed between the first wall and the second wall; and a fourth wall extending between the third wall and the support, the fourth wall being disposed between the internal wall and the second wall, and the fourth wall being removably fixed to the third wall and the support, wherein: the at least two different standardized types of circuit cards include: a half-length low-profile PCIe card, a three-quarter-length low-profile PCIe card, a full-length low-profile PCIe card, a half-length standard-profile PCIe card, a three-quarter-length standard-profile PCIe card, or a full-length standard-profile PCIe card; the fourth wall is configured to be removed from the third wall and the support when at least one of the first circuit card and the second circuit card includes the full-length low-profile PCIe card or the full-length standard-profile PCIe card; the second wall is configured to engage the full-length low-profile PCIe card and the full-length standard-profile PCIe card; the internal wall is configured to engage the half-length standard-profile PCIe card, the three-quarter-length standard-profile PCIe card, and the full-length standard-profile PCIe card; and the fourth wall is configured to engage the three-quarter-
Claim 11. The universal bracket of Claim 1, further comprising a plurality of support tabs projecting from one or more of the first wall, the second wall, and the third wall, each support tab of the plurality of support tabs defining a guide slot configured to engage a respective guide pin of a plurality of guide pins on a sled frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                March 26, 2021